UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6107



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLAYTON DOUGLAS DANGERFIELD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-93-83)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clayton Douglas Dangerfield, Appellant Pro Se. Matthew R. Hubbell,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clayton Douglas Dangerfield seeks to appeal the district

court’s orders denying his 1997 motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 1999), denying relief on his second habeas

motion, denying his motion for reconsideration before a three-judge

panel, and denying his two motions for reconsideration.     We have

reviewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability, dismiss as frivolous the portion of Dangerfield’s appeal

which challenges the denial of his first § 2255 motion,* and dis-

miss the remainder of Dangerfield’s appeal on the ground that his

second habeas motion is successive. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court, and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Dangerfield’s appeal of this order was dismissed in United
States v. Dangerfield, No. 98-6694 (4th Cir. Nov. 16, 1998)
(unpublished).


                                  2